UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                   No. 95-20591 c/w No. 95-20804
                          Summary Calendar




                SECURITIES AND EXCHANGE COMMISSION

                                                   Plaintiff-Appellee


                               VERSUS


                        KARL DAHLSTROM ET AL


                                                           Defendants

                           KARL DAHLSTROM

                                                Defendant-Appellant



           Appeal from the United States District Court
                For the Southern District of Texas
                           (92-CV-2992)

                         December 15, 1997


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

      Karl Dahlstrom has appealed the district court’s order denying

his motion for reconsideration of the district court’s nunc pro

tunc order requiring disgorgement of funds received by Dahlstrom as

  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a result of the sale of stock of two corporations in violation of

the securities laws.     Dahlstrom contends that his disgorgement

obligation was discharged in bankruptcy.     The resolution of this

issue involves the interpretation of statutory law and we therefore

review de novo.    See In re Reading Co., 115 F.3d 1111, 1123-24 (3d

Cir. 1997) (stating that question whether corporation’s obligation

under CERCLA had been discharged in bankruptcy was subject to

plenary review); see also In re Bruner, 55 F.3d 195, 197 (5th Cir.

1995) (district court’s interpretation of Bankruptcy Code on review

of bankruptcy court’s ruling on dischargeability complaint was

reviewed de novo.)    Based upon a careful review of the applicable

law, the arguments of the parties and the record on appeal, we hold

that Dahlstrom’s obligation under the securities laws to disgorge

the funds was not discharged in Dahlstrom’s bankruptcy.

     The bankruptcy code provides for the discharge of all debts

that are the personal property of the debtor which arose before

debtor filed for bankruptcy.     See 11 U.S.C. §§ 524   and 727(b).

Debt is defined as “liability on a claim,” 11 U.S.C. § 101(12), and

“claim” is described broadly to include a “right to payment”.    11

U.S.C. § 101(5); see In re Southmark, Inc., 88   F.3d 311, 317 (5th

Cir. 1996), cert. denied, 117 S. Ct. 686 (1997).          Since the

Bankruptcy Code does not define “right to payment”,       when such

rights arise is determined by non-bankruptcy state or federal

substantive law.     See Lemelle v. Universal Mfg. Corp., 18 F.3d

1268, 1274 (5th Cir. 1994).      The federal securities laws make

                                  2
clear that the SEC’s “right to payment” for bankruptcy purposes

arose at the time Dahlstrom committed the acts which gave rise to

the claim for disgorgement.

     Dahlstrom’s Chapter VII bankruptcy petition was filed on

August 1, 1990.   The SEC’s statement of undisputed facts filed in

connection with the motion for summary judgment provides that the

stock offerings complained of in its complaint were made between

April 10, 1991, and December 5, 1991.   These events occurred after

the filing of the bankruptcy.

     Dahlstrom also argues that the district court erred in failing

to stay execution of its nunc pro tunc order pending appellate

review.   Because Dahlstrom’s substantive appeal is without merit,

he cannot show that the district court abused its discretion in

refusing to stay enforcement of the disgorgement order.

     AFFIRMED.




                                 3